Gilbert, J.
This action is for injury to a horse in consequence of defendant’s roadway being out of repair. Plaintiff was crossing the track where it intersects a highway in Salamanca, on the Cattaraugus Indian reservation.
The power of the' State to construct highways on Indian reservations is virtually affirmed in O’Meara v. Commissioners of Allegany, 3 N. Y. Sup. 236. The right of a railroad company to lay its tracks across a highway carries with it the obligation to keep them in repair, and if an injury happens by reason of its neglect of that duty it is liable. A presumption of negligence arises from the existence of a défect, and the fact that an injury was caused thereby. Wooster v. Forty-second St., etc., R. R. Co., 50 N. Y. 203.
The judgment and order denying a new trial must be affirmed.

Judgment affirmed.